Cooper, J.,
delivered the opinion of the court.
There are two grounds, either of which is sufficient to maintain the jurisdiction of the chancery court and entitle the complainants to relief.
The first is, that complainants are equitable and not legal owners of the land and are seeking the cancellation of a lease made by the trustee in consideration, in part of her private debt to the lessees, and the proper enforcement of the trusts upon which the land is held for them; the other is, that complainants are infants .and for that reason are entitled to invoke the intervention of the court of equity to charge, as baliff or trustee, the recipient of the rents and profits of their lands, even if their title was legal instead of equitable. Carmichael v. Hunter, 4 How. 308; Wathen v. Glass, 54 Miss. 382.

Decree reversed and cause remanded.